83725: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33719: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83725


Short Caption:HUDSON (MICHAEL) VS. STATECourt:Supreme Court


Related Case(s):83319


Lower Court Case(s):Washoe Co. - Second Judicial District - CR193112Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Todd Hudson
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/05/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-31902




11/16/2021MotionFiled Proper Person Motion Requesting Counsel.  (SC)21-32964




11/23/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." fn1 [Given this order, this court takes no action on the pro se motion requesting counsel filed on November 16, 2021.] SNP21-RP/LS/AS. (SC).21-33719




11/29/2021MotionFiled Proper Person Motion to Instate a Electronic Keyboard Network Binder Program to use for Law Resources. (SC)21-33966




12/02/2021Order/ProceduralFiled Order. On November 23, 2021, this court dismissed this appeal due to a lack of jurisdiction. Accordingly, this court takes no action in regard to appellant's pro se "motion to instate a electronic keyboard network binder program to use for law resources" filed on November 29, 2021. (SC)21-34395





Combined Case View